Appeal from a decision of the Unemployment Insurance Ap*1146peal Board, filed May 23, 2005, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant, a hotel housekeeper, took an approved two-week vacation to Puerto Rico in March 2004. While there, she learned of a dispute concerning taxes owed on her Puerto Rican property and notified the employer she would be a week late in returning. Subsequent delays in resolving the tax issue caused claimant to again notify the employer in April and May that she could not yet return. On July 8, 2004, two months after last contacting the employer, claimant reported to work and was informed that she was considered to have abandoned her job. Under such circumstances, substantial evidence supports the-decision of the Unemployment Insurance Appeal Board that claimant voluntarily left her employment without good cause (see Matter of Jimenez [A&L Pen Mfg. Corp.—Commissioner of Labor], 27 AD3d 941, 942 [2006]; Matter of Imran [Sweeney], 212 AD2d 927, 928 [1995]; Matter of Burton [Levine], 51 AD2d 840, 840 [1976]).
Cardona, P.J., Crew III, Carpinello, Mugglin and Lahtinen, JJ., concur. Ordered that the decision is affirmed, without costs.